Lisa Skruck
Email: LSkruck@kdvlaw.com



                                              Application for extension GRANTED. The discovery deadline is
        May 4, 2020                           RESET to June 5, 2020.
        By ECF
        The Honorable Lewis J. Liman          IT IS FURTHER ORDERED that, if the case does not settle, the parties
        United States District Judge          shall appear for a telephonic status conference on June 10, 2020 at 3:00
        United States Courthouse              p.m. Parties are directed to call (888) 251-2909 and use access code
                                              2123101. The parties are FURTHER ORDERED to submit a status
        500 Pearl Street
                                              letter in advance of the conference and no later than 5:00 p.m. on June
        New York, New York 10007
                                              5, 2020.
                                                                                            5/5/2020
                  Re.:      Foster v. Construction and Realty Services Group, Inc., et al.
                            1:19-cv-3020 (LJL)____________________________________

        Dear Judge Liman:

                  Please allow this letter to serve as an update on the status of the above-referenced action.

                Regarding the pending settlement in this matter, the parties have encountered obstacles
        caused by the shutdown of all nonessential construction in New York, which has in turn shut down
        Defendants’ business. We remain committed to finalizing a global settlement as previously
        discussed in Mr. Solotaroff’s last letter to the Court. In case the global settlement does not come
        to fruition due to the aforementioned obstacles, however, we have also reached out to Mr.
        Solotaroff to obtain his settlement demand for this case individually.

                To allow the parties to continue to pursue finalization of settlement without expending
        significant resources toward discovery, and given the difficulty in taking depositions during the
        office shutdowns caused by the pandemic, the parties respectfully request a 30-day extension of
        the discovery deadline in this action.

               We will continue to keep the Court apprised of settlement developments, and we appreciate
        the Court’s patience during these complicated times.

                  We thank the Court for its consideration.

                                                                            Respectfully submitted,



                                                                            Lisa Skruck

        cc: Jason Solotaroff, Esq., via ECF


                             New York l New Jersey l Pennsylvania l Florida l Illinois l California
